Title: To James Madison from John J. Murray, 13 March 1804 (Abstract)
From: Murray, John J.
To: Madison, James


13 March 1804, Glasgow. Avails himself of a direct opportunity from Greenock to Philadelphia to send a copy of his 15 Feb. 1804 dispatch, along with his 31 Jan. letter to Monroe and Monroe’s 9 Feb. reply. “A little before I wrote to our minister—Mr Campbell, one of the owners of the Mary Ann, called at my office & said that he had understood that some information had been lodged with the government of the United States ag⟨ainst⟩ him, & his right of owning American Vessels, on account of his being a magistrate &c.… I instantly told him that he was not entitled to ⟨the⟩ rights of Citizenship, because he was a British subject—and, that in my opinion his Ship was liable to seizure. He candidly acknowledged that he was always of opinion that he could not (by any act of his whatsoever) do away his allegiance to his native Country &, that he considered himself a British subject immediately as he returned home to it from America yet, he insisted that by the Law of 1792 … he was fully entitled to own American Ships.” Murray refused to return the Mary Ann’s papers without Monroe’s orders. Campbell promised to return on 10 Feb., when the Mary Ann was to sail for Charleston. “If they were not then delivered up, he would adopt such measures as he might deem proper on the occasion.” Monroe’s answer not arriving until 14 Feb., Murray came alone to a decision “(formed on the conviction that the property of the Mary Ann was vested in British subjects & therefore forfeited to the United States),” which he gave to Campbell and “Mr. Lamb (who owns a Vessel under similar circumstances with the former)” on 10 Feb. Murray told them “that without our Minister advised the return of their Ships papers or, that they would agree to give … an obligation purporting that their Vessels should return direct to Charleston with all convenient dispatch, & in case that they did not arrive, that they would be accountable for their Value to be paid in any Court in the United States, in which a prosecution against them might be instituted in the event of condemnation,” he would detain their ships. On 12 Feb. Lamb and Campbell returned but refused to meet Murray’s conditions, offering instead to write him “a letter declaring that their Vessels should clear direct for Chaston as soon as possible, & in case of their not being taken there, the danger of Seas &ca excepted, they would forfeit their Value to the United States.” Murray delayed answering, hoping to hear from Monroe, whose letter arrived “a little before Mr Lamb called again to get my final decission.” “Altho I had felt much hurt by the Conduct of the Gentn & Mr. Campbell—and was still sensible that their Vessels were illegally held, and, that I had a discretionary power to act with the papers as I thought best for the Interests of my Country—I nevertheless cheerfully yielded” to Monroe’s advice “& immediately notified Messrs. Campbell & Lamb that their ships papers were ready for delivery.” Here the “disagreeable business” rests. “I sincerely hope if their are good grounds for prosecutions, and I cannot doubt that their are, that they will be instituted in the United States without delay—they would certainly tend to check at least, if not effectually stop, the evil complained of.”
Is “not discouraged from remaining in Scotland on account of what has recently passed & herein alluded to, but to causes of much greater importance.” Is confident of the government’s support when he acts rightly and fears no injury to his “Character from the attacks of such men as are herein refered to.” Awaits JM’s further instructions.
 

   
   RC and enclosures (DNA: RG 59, CD, Glasgow, vol. 1). RC 5 pp. For enclosures, see n. 1.



   
   The enclosures are copies of Murray to Monroe, 31 Jan. 1804 (3 pp.), stating that he has had no answers to his several letters to JM and asking Monroe’s advice about the Mary Ann, and Monroe to Murray, 9 Feb. 1804 (2 pp.), acknowledging Murray’s 31 Jan. letter, stating that the 1792 law would serve as a basis for deciding the question, expressing a belief that the U.S. government would eventually answer Murray’s questions, and advising Murray to let the ships proceed to the U.S. and to inform JM of what had occurred.



   
   For the 31 Dec. 1792 “Act concerning the registering and recording of ships or vessels,” see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:287–99.



   
   See Murray to JM, 15 Feb. 1804.


